Citation Nr: 0105541	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  99-22 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a back condition.


REPRESENTATION

Appellant represented by:	Velinda Mackey, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel

INTRODUCTION

The veteran served on active duty from  October 1955 to 
October 1959.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, dated in  July 1999. That decision denied the 
veteran's request to reopen the previously denied claim of 
entitlement to service connection for a back condition.  The 
denial was duly appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  In a final rating decision of May 1961, the RO denied the 
veteran's claim for service connection for a back condition.

2.  The RO disallowed the veteran's request to reopen the 
claim for service connection in January 1982 and March 1997.

3.  The evidence submitted since the RO's March 1997 decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the RO's final March 1997 
disallowance is new and material; the claim for service 
connection for a back condition is reopened.  38 U.S.C.A. 
§§ 5108 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104, 3.156 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Regulations Pertinent to Service Connection

Service connection means, essentially, that the facts, as 
shown by evidence, establish that a particular injury or 
disease resulting in disability was contracted in line of 
duty coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  Each disorder 
for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence. 38 C.F.R. § 3.303(a).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (2000) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required where the condition noted during 
service or in the presumptive period is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).  For certain diseases service connection may 
be established where such disease is manifested to a 
compensable degree within the initial post-service year.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has established the following rules with regard to 
claims addressing the issue of chronicity. The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition. 
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent. If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology. Savage v. Gober, 10 Vet. App. 489 (1997); see 
also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where the 
issue involves questions of medical diagnosis or an opinion 
as to medical causation, competent medical evidence is 
required).

Moreover, service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Analysis

The veteran in this case contends that he injured his back as 
a result of a fall during military service.  The veteran's 
claim was originally denied in May 1961.  As indicated above, 
the May 1961 rating decision that denied entitlement to 
service connection for a back condition became final when the 
veteran did not appeal within one year of the date of 
notification of such determination.  38 U.S.C. §§ 4004(b), 
4005 (1958); 38 C.F.R. § 3.104(a) (1961); 38 C.F.R. § 20.302 
(2000). Once a denial of a claim of service connection has 
become final, it cannot subsequently be reopened unless new 
and material evidence has been presented. 38 U.S.C.A. § 5108 
(West 1991 & Supp. 2000).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim. Id. at 
1363.

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
however, this presumption no longer applies in the 
adjudication that follows reopening. Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The Board notes the recent enactment of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of the VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Court has also clarified that, with respect to the issue 
of materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim. 
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)). Rather, it is each of the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative. Evans, at 284. 

The Court also held in Evans that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence submitted "since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits."  Id.  
Although originally denied in May 1961, the last final 
disallowance took place in March 1997.  The Board will 
examine the evidence submitted subsequent to the March 1997 
decision to determine whether it is "new and material."
The records of the veteran's VA treatment dating from June 
1992 to April 1999 were added to the file in July 1999.  The 
veteran was treated on several occasions for low back pain.

Private medical records from January 2000 were also 
submitted.  These record the veteran's history of low back 
pain since a football injury in 1957.

The veteran also testified at a hearing before the RO in 
November 1999.  At that hearing the veteran recalled the 
circumstances of his injury.  He also detailed the 
circumstances of his medical treatment for low back pain in 
1957 and 1958.  

The veteran was originally denied service connection in May 
1961 because no back disability was noted during service and 
it was not shown by the evidence of record.  The March 1997 
disallowance noted that evidence submitted by the veteran 
merely showed the current state of his back condition but did 
not show that it was service-connected.

The Board finds that the veteran has submitted evidence that 
is necessary to fairly decide the merits of his claim.  He 
has added substantially to the state of the record regarding 
the circumstances of his claimed injury and subsequent 
treatment during his period of service.  The evidence 
currently of record also details the existence of a current 
low back disorder - something not of evidence in May 1961.

Accordingly, the Board finds that new and material evidence 
has been presented sufficient to reopen the previously denied 
claim of entitlement to service connection for a back 
condition.  To this extent, the veteran's appeal is granted.


ORDER

New and material evidence having been presented, the claim 
for service connection for a back condition is reopened.


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000 
the VCAA became law.  Because of the change in the law 
brought about by the VCAA, a remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See VCAA, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

The duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining an adequate VA examination.  This duty is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  The fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment for a back, neck, or spine 
disability since April 1999.  When the 
requested information and any necessary 
authorization have been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been obtained.

2.  Thereafter, the RO should schedule the 
veteran for a VA orthopedic examination to 
determine the nature and etiology of the 
claimed back or spine disability.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail. The examiner should provide a 
response to the following:  

a.  Did a back or spine disability 
clearly and unmistakably preexist 
service? 

b.  If so, did a back or spine 
disability increase in severity 
during service?

c.  If a back or spine disability 
did increase in severity in service, 
was the increase in severity clearly 
and unmistakably due to natural 
progression of the disorder?  

d.  If a back or spine disability did 
not clearly and unmistakably preexist 
service, identify all current 
disabilities of the spine.  For each 
identified disability indicate 
whether it is as likely as not that 
such is causally related to or 
occurred during service.

The claims file, including a copy of this 
remand, must be made available to the 
examiner before the examination, for 
proper review of the medical history.  The 
examination report is to reflect whether 
such a review of the claims file was made.  
Any opinion expressed should be 
accompanied by a written rationale.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
confirm that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.

4.  If the benefit sought on appeal 
remains denied, the veteran and the 
veteran's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Following completion of the above, the case should be 
returned to the Board for further consideration, if in order.  
No action is required by the veteran until he receives 
further notice.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Hilary L. Goodman
	Acting Member, Board of Veterans' Appeals



 


